DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed October 19, 2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the perimeter of the second electrical conductor is at least partially surrounded by the semiconductor material" lacks written description support.  Still further, in regards to Claim 19 the claim limitations lack written description support.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. More particularly, in regards to Claim 18, the metes and bounds of the limitation "the third electrical conductor extends in a direction of the width" is uncertain because reference is not made to the width of a particular object.  Although the semiconductor material is described in Clam 1 as having a width, the published Specification, Fig. 5 and para. 0044 and 0045 describe the conductors extending in the direction of the width of core member 135.  Clarification and/or correction is respectfully requested. Still further, in regards to Claim 19, "the third electrical conductor" lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 11, 12 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20090088650 to Corl (Corl).  

In regards to Claim 1, Corl teaches a system, comprising: a sensing guidewire (see entire document, for example para. 0001 "guidewire"), comprising: a flexible elongate member configured to be positioned within a blood vessel of a patient, the flexible elongate member comprising a  longitudinal axis, a proximal portion and a distal portion (see entire document, for example para. 0001 "pressure sensor assembly mounted at a distal end of a flexible elongate member"); a core wire disposed within the flexible elongate member (see entire document, for example para. 0033 "core wire"); a first electrical conductor extending proximate to the core wire and in a direction of the longitudinal axis along a length of the flexible elongate member from the proximal portion to the distal portion (see entire document, for example para. 0043 "a set of grooved lead attachment structures 108 to which trifilar wires 105 (see, FIG. 3b) comprising a set of three pressure sensor signal wires (not shown) are attached. In alternative embodiments the widened portion 106 includes flat contact regions to which the signal wires are attached"); and a sensor assembly disposed at the distal portion of the flexible elongate member (see entire document, for example Figs. 1 and 2), wherein the sensor assembly comprises: a substrate comprising: semiconductor material comprising a length defined along the longitudinal axis and a width extending perpendicular to the longitudinal axis  (see entire document, for example para. 0023, 0058-0060) a different, second electrical conductor in communication with the first electrical conductor wherein the second electrical conductor forms part of the substrate  (see entire document, for example para. 0043 "a set of grooved lead attachment structures 108 to which trifilar wires 105 (see, FIG. 3b) 

In regards to Claim 2, Corl teaches the sensor assembly further comprises at least one of an application specific integrated circuit (ASIC), a signal conditioning circuit, an RF communication module, or a memory module (see entire document, for example para. 0031-0034 "conditioning device" and "memory"). 

In regards to Claim 11, Corl inherently teaches a control console in communication with the sensing guidewire to operate the sensor assembly.

In regards to Claim 12, Corl teaches an interface device communicatively disposed between the control console and the sensing guidewire, wherein the interface device configured to provide power to the physiological sensor and process a signal from the physiological sensor (see entire document, for example para. 0032 "signal/power", 0034 "interface" and 0035 "power").

In regards to Claim 15 Corl teaches the physiological sensor comprises a microelectromechanical system (MEMS) sensor (see entire document, for example para. 0007 "MEMS").

Claim(s) 1, 2, 10, 15 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20130324863 to Yu et al. (Yu). 

In regards to Claim 1, Yu teaches a system, comprising: a sensing guidewire (see entire document, for example Abstract "guide wire arrangement"), comprising: a flexible elongate member configured to be positioned within a blood vessel of a patient, the flexible elongate member comprising a proximal portion and a distal portion (see entire document, for example para. 0048 "highly flexible"); a core wire disposed within the flexible elongate member (see entire document, for example para. 0059. For clarification, first wire 602 and the two second wires 604a, 604b are interpreted to be core wires.); a first electrical conductor extending proximate to the ore wire and in a direction of the longitudinal axis along a length of the flexible elongate member from the proximal portion to the distal portion (see entire document, for example para. 0011 "The strip arrangement includes a strip having a first surface and a 

In regards to Claim 2, Yu teaches the sensor assembly further comprises at least one of an application specific integrated circuit (ASIC), a signal conditioning circuit, an RF communication module, or a memory module (see entire document, for example para. 0042 "ASIC").  

In regards to Claim 10, Yu teaches the flexible elongate member comprises a hole configured to expose the physiological sensor to blood within the blood vessel (see the entire document, for example Fig. 3).

In regards to Claim 15, Yu teaches the physiological sensor comprises a microelectromechanical system (MEMS) sensor (see entire document, for example 0041).  

In regards to Claim 16, Yu teaches the physiological sensor comprises an ultrasound transducer (see entire document, for example para. 0041). 

Claim(s) 1, 3-6, 8, 9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6210339 to Kiepen et al. (Kiepen).  

In regards to Claim 1, Kiepen teaches a system, comprising: a sensing guidewire comprising: a flexible elongate member configured to be positioned within a blood vessel of a patient, the flexible elongate member comprising a longitudinal axis, a proximal portion and a distal portion (see entire document, for example Abstract "A flexible elongate member such as a pressure guide wire (1000) includes an electrical device such as a pressure sensor (1002)."); a core wire disposed within the flexible elongate member (see entire document, for example Abstract "The electrical connector is attached to core wire (602)"); a first electrical conductor extending proximate to the core wire and in a direction of the longitudinal axis along a length of the flexible elongate member from the proximal portion to the distal portion; and a sensor assembly disposed at the distal portion of the flexible elongate member, wherein the sensor assembly comprises: a substrate comprising a semiconductor material comprising a length defined along the longitudinal axis and a width extending perpendicular to the longitudinal axis (see entire document, for example Figs. 6 and 9); a different, second electrical conductor in communication with the first electrical conductor, wherein the second electrical conductor forms part of the substrate such that the second electrical conductor extends in the direction of the length through the semiconductor material  (see entire document, for example Fig. 9 conductive bands 914 and corresponding runners 906 interconnected using pass-through vias 904 and col. 4, lines 18-32, and see Figs. 5 and 6); and in a cross-section of the substrate, a perimeter of the second electrical conductor is at least partially surround by the semiconductor material (see entire document, for example, Fig 8) and a physiological sensor disposed on a surface of the substrate, wherein the physiological sensor comprises at least one of a pressure sensor or a flow sensor, wherein the physiological sensor is in communication with the first electrical conductor 

In regards to Claim 3, Kiepen teaches the substrate comprises an elongated cylinder (see entire document, for example Fig. 7-13). 

In regards to Claim 4, Kiepen teaches the physiological sensor is disposed a distal end surface of the elongated cylinder (see entire document, for example Fig. 7, 8, 12 and 13). 

In regards to Claim 5, Kiepen teaches the first electrical conductor and the second electrical conductor are coupled at a proximal end surface of the elongated cylinder (see entire document, for example Fig. 9 and col. 4, lines 18-32). 

In regards to Claim 6, Kiepen teaches  the second electrical conductor extends in the direction of the length from a distal end surface to a proximal end surface of the elongated cylinder (see entire document, for example Figs. 3,  12 and 13 For clarification, as shown in Fig. 3, parallel runner 312, and see col.3, lines 16-20.).

In regards to Claim 8, Kiepen teaches the semiconductor material comprises at least one of silicon, germanium, a silicon-germanium alloy, silica, quartz, sapphire, a ceramic material, or a plastic material (see entire document, for example col. 3, lines 3-8 "Kapton TM"). 

In regards to Claim 9, Kiepen teaches the substrate is bonded to at least one of the flexible elongate member or the core wire using an adhesive. (see entire document, for example col. 3, lines 40-45 and lines 55-64 and col. 4, lines 8-16 " A cross-sectional view taken along line A--A is shown in FIG. 8. The electrical connector 300 is attached to core wire 602 using a nonconductive adhesive such as epoxy 802. The epoxy not only serves to attach the flexible circuit board to core wire 602 it also provides a backing material which helps stiffen the flexible circuit board used in this embodiment. The area between the core wire 602 and inner surface of electrical connector 300 is preferably filled with adhesive or other filler in order to stiffen the electrical connector 300.").

In regards to Claim 11, Kiepen inherently teaches a control console in communication with the sensing guidewire to operate the sensor assembly. (In addition, see entire document, for example col. 1, lines 18-21). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090088650 as applied to Claim 1 above, in view of US 7162926 to Guziak et al. (Guziak).  

In regards to Claim 7, Corl teaches the essential features of the claimed invention, except for wherein the physiological sensor is disposed on a forward-facing surface of the substrate. Guziak teaches a physiological sensor is disposed on a forward-facing surface of the substrate for the purpose of obtaining a highly accurate pressure reading with the pressure sensing module being capable of chronic low power operation with high signal amplitude.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the pressure sensor taught by Corl with the pressure sensor taught by Guziak as a substitution of one known known sensor for another to obtain predictable results.   

In regards to Claims 18 and 19, Guziak teaches a third electrical conductor extends in a direction of the width (Claim 18) (see entire document, for example Figs. 2 and 3, plurality of wires 106) and further teaches wherein the third electrical conductor is directly connected to the physiological sensor, wherein the second electrical conductor is directly connected to the third electrical conductor, and wherein the first electrical conductor is directly connected to the second electrical conductor (Claim 19) (see entire document, for example Figs. 14 and 15, pressure sensor 1260). Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a third electrical conductor extends in a direction of the width, since it has been held that rearranging parts of an invention only involves routing skill in the art (see MPEP 2144.04 VI. C. Rearrangement of Parts).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6210339 to Kiepen et al. (Kiepen) as applied to Claim(s) 1, 3-6, 8, 9 and 11 above, and further in view of in view of US 20090088650 to Corl (Corl). 

In regards to Claim 12, Kiepen teaches the essential features of the claimed invention, except for an interface device positioned between the control console and the intravascular device, wherein the interface device provides power to the sensor circuit and processes a signal from the sensor circuit.  Although the interface device would be inherently taught by Kiepen to operate the sensor assembly, Corl teaches the interface device provides power to sensor circuit and process signals from the sensor circuit for the purpose of operating the sensor circuit (see entire document, for example para. 0032 "signal/power", 0034 "interface" and 0035 "power"). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensor circuit taught by Kiepen to have an interface device positioned between the control console and the intravascular device, wherein the interface device provides power to the sensor circuit and processes a signal from the sensor circuit taught by Corl for the predictable purpose of operating the sensor circuit.  

In regards to Claim 13, Kiepen teaches the essential features of the claimed invention, except for an analog to digital converting circuit to provide a digital signal to the console.  Corl teaches an analog to digital converting circuit to provide a digital signal to the console for the purpose of converting the amplified analog voltage difference signal into a digital value for further signal processing, such as filtering (see entire document, for example para. 0032 and 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensor circuit taught by Kiepen to have an analog to digital converting circuit to provide a digital signal to the console taught by Corl for the predictable purpose of converting the amplified analog voltage difference signal into a digital value for further signal processing, such as filtering.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 6210339 to Kiepen et al. (Kiepen) as applied to Claim(s) 1, 3-6, 8, 9 and 11 above, and further in view of in view of US 20100312115A1 to Dentinger (Dentinger). In regards to Claim 14, Kiepen teaches the essential features of the claimed invention, except for the control console is configured to output a visual representation of data obtained by the physiological sensor. However, displaying blood pressure along a longitudinal axis is notoriously known as exemplified by Dentinger (para. 0044).  Accordingly, it would be obvious to one of ordinary skill in the art at the time the invention was made to output a visual representation of data obtained by the physiological sensor taught by Dentinger for the predictable purpose of providing information to the sensor user. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 6210339 to Kiepen et al. (Kiepen) as applied to Claim(s) 1, 3-6, 8, 9 and 11 above, and further in view of in view of US 20110034912A1 to de Graff et al. (de Graff).  In regards to Claim 17, Kiepen teaches the essential features of the claimed invention, except for the sensor circuit is bonded to the distal surface in a flip chip configuration.  De Graff teaches bonding of a sensor circuit bonding using flip chip configurations for the purpose of bonding electronics to surfaces (see entire document, for example para. 0099).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor circuit taught by Kiepen bonded to the distal end in a flip chip configuration taught by de Graff for the predictable purpose of bonding electronics to surfaces.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-23 of parent U.S. Patent No. 10238302. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a distal end surface substantially coplanar with the distal surface of the elongated, cylindrical-shaped substrate, wherein the electrical conductor is coupled to the at least one electrode at the proximal end surface; and a sensor circuit disposed on a distal surface of the elongated, cylindrical-shaped substrate, the sensor circuit coupled to the distal end surface of the at least one electrode, wherein the sensor circuit comprises an intravascular pressure sensor circuit. 

Response to Applicant's Amendments and Arguments
Applicant's arguments filed October 19, 2021 have been fully considered.  Accordingly, the prior rejection under 35 USC 112 has been withdrawn.  With respect to the rejections under 35 USC 102 and 35 USC 103, Applicant's amendments and arguments are not persuasive. More particularly, Applicant merely argues the references are missing the amended claim limitations.  In response thereto, the broadest reasonable interpretation of the claim limitations are taught by the prior art as indicated above.  Accordingly, the 35 USC 102 and 35 USC 103 rejections are maintained. Still further, the double patenting rejection is maintained because Applicant stated they would respond to such rejection upon an indication of the claims are in condition for allowance but for the double patenting rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791